Uatilk, J.
The sheriff or other officer who arrests a defendant by virtue of a writ in a civil case will, according to the provisions of the revised code. ch. 11, sec. 1. become special bail for the party arrested, whenever he shall fail either to take a bail bond, or the bail returned be held insufficient on exception taken and entered tbe same term to wliich such process shall be returnable, and due notice thereof given to the officer. The oxc'-pfion and notice are clearly not required where no bail is taken at all: and a paper though intended as a bail bond, which is so defective and imperfect as to he adjudged not to be such, cannot be regarded as the taking of bail.
It follows that the sheriff or other officer who return.' such a paper instead of a proper bail bond, must be held as special bail, though no exception were taken nor nod'» given. See Adams vs Hedgepeth, 5 Jones 327.
The judgment uusl be affirmed.